Citation Nr: 1814308	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  06-19 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA compensation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S.E., Counsel







INTRODUCTION

The Veteran served on active duty from August 1976 to September 1976. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2005 determination of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2008, the Veteran requested that his Board hearing for June 2008 be postponed.  Another hearing was scheduled in June 2010, however the Veteran cancelled the hearing.  His request for a hearing is considered to have been withdrawn.  See 38 C.F.R. § 20.702(e) (2017).  

In August 2009, and December 2010, the Board remanded the claim for additional development. 


FINDINGS OF FACT

1.  The Veteran's VA disability compensation benefits were terminated effective from November [REDACTED], 2001 to September [REDACTED], 2004, due to fugitive felon status, resulting in an overpayment in the amount of $73,619,92. 

2.  For the period from November [REDACTED], 2001 to September [REDACTED], 2004, the Veteran is not shown to have been a fugitive by reason of fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit a criminal offense, which is a felony under the laws of the place from which the person flees, or violating a condition of probation or parole imposed for commission of a felony under a federal or state law. 

3.  The overpayment of compensation benefits based on fugitive felon status in the amount of $73,619.92 is not a valid debt.  


CONCLUSIONS OF LAW

1.  The discontinuation of the Veteran's VA compensation benefits from November [REDACTED], 2001 to September [REDACTED], 2004, based on fugitive felon status, was improper.  38 U.S.C. § 5313B (2012); 38 C.F.R. § 3.665 (n) (2017); VBA Letter 20-14-09 (June 23, 2014).

2.  The overpayment of compensation benefits based on fugitive felon status in the amount of $73,619.92 is not a valid debt.  38 U.S.C. §§ 5302, 5313 (2012); 38 C.F.R. § 1.965 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to waiver of recovery of an overpayment of VA compensation.  He argues that he completed a substance abuse program that he was required to take in association with criminal charges, that his warrant has been cleared, that he disputes both the validity and the creation of the debt, and that the debt would create a financial hardship to him as his VA compensation is his sole source of income.  To the extent that he left the state in which his warrant was issued, he argues that he and his daughter required medical treatment that was only available and affordable out of state.  See e.g., Veteran's statements, received in September 2004 and November 2005; Veteran's appeal  (VA Form 9), received in May 2006.    

During the relevant period on appeal, the Veteran was service-connected for lumbar spine disc disease, evaluated as 40 percent disabling prior to May 12, 1998, and as 60 percent disabling thereafter; a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is in effect as of October 20, 1998.

A July 2001 letter from a county sheriff's department states the Veteran was serving a 90-day sentence for the felony charge of attempting to elude police.  It appears that the Veteran was incarcerated between July [REDACTED] and October [REDACTED] of 2001, and that in July 2002, the RO adjusted his benefits following his 61st day of incarceration.  

In March 2004, the RO was notified by VA's Fugitive Felon Program that there was an outstanding state warrant for the Veteran, dated November [REDACTED], 2001.  See FFP-3 VA Investigative Summary Form, received in March 2004.  It was indicated that the offense was "FLIGHT_ESCAPE."  The NCIC identification was WXXX120543 [partially redacted].  In an associated document, it was indicated that the Veteran's VA benefits were to be terminated, and that there was an overpayment of $75,012.79, based on monthly payments of between $2,376.00 and $2,458.00, made between December 27, 2001 to the present.  See FFP-4 VA Feedback Form, received in March 2004.  

On March 15, 2004, the RO notified the Veteran of the following: he was the subject of an outstanding warrant.  He should contact authorities, determine what is necessary to clear the warrant, and send proof that the warrant has been cleared to VA.  VA therefore proposed to stop his compensation benefits for the period from December 27, 2001 until the date that the warrant is cleared, because he was a fugitive felon.  

A report of contact (VA Form 119), dated in June 2004, indicates that the Veteran reported that he had been in touch with state authorities, who told him that no warrant was pending.  However, the RO had contacted a warrants department of a state department of corrections, and an adult probation and parole office, and was told that there was an open warrant on the Veteran which was not issued by the courts, rather, it was an administrative warrant for absconding supervision.  The state was unwilling to quash the warrant until the Veteran sent in documentation of treatment, dates of treatment, and verification of his current medical condition.  Should the documentation be received, the warrant may be canceled, however, it would not be quashed retroactively.    

In July 2004, the Veteran was afforded a hearing at the RO.  He essentially testified that his probation officer had been unable to find any relevant information, and that local law enforcement official had been unresponsive.  He indicated that he had completed a six-month detoxification program with the Salvation Army, although he did not have evidence of that.  He stated that he had gone out of state in order to afford his daughter health care under a government program.    

In August 2004, the RO terminated the Veteran's benefits, effective December 27, 2001.  That same month, the Veteran was notified by VA's Debt Management Center (DMC) in St. Paul, Minnesota, that an overpayment of $75,012.79 had been created.  

In September 2004, a letter from a state department of correction states that the Veteran's warrant was cancelled on September [REDACTED], 2004, however, it was noted that the Veteran has several other outstanding warrants from local municipal courts and a county district court.   

A report of contact (VA Form 119), covering development undertaken between September and October of 2004, states the following: the RO was in contact with a criminal investigator with VA's OIG (Office of Inspector General) in Los Angeles.  The RO was informed that the Veteran had other outstanding state warrants.  The Veteran had asserted to authorities that he had a terminal illness, and that this was one reason his warrant had been cleared.  VA medical records indicated that he does not have a terminal illness, but rather he has a lengthy substance abuse history, with a recent admittance to an emergency room for alcohol intoxication, and a history of cirrhosis of the liver due to alcohol abuse.  The Veteran was contacted and informed that he had other outstanding warrants, however, he denied any knowledge of this.  He was informed that he must get the warrants cleared before his benefits could be reinstated.  

In September 2004, the Veteran requested a waiver of overpayment.

A VA memorandum, dated October 1, 2004, notes that the fugitive felon inquiry had been reviewed, that the warrant for which the Veteran's benefits were suspended had been cleared effective September [REDACTED], 2004, that it was not retroactively cleared, and that the Veteran had three other misdemeanor state warrants.  It was recommended that his VA benefits be reinstated effective September [REDACTED], 2004.  

In October 2004, the Veteran's benefits were restored effective September [REDACTED], 2004.  

That same month, the DMC referred the issue of waiver of overpayment of $75,012.79 to the Committee on Waivers and Compromises COWC.  See VA Form 4-661a, dated in October 2004.

In September 2005, the COWC denied the Veteran's request for waiver of debt in the amount of $73,619.92.   See VA Form 4-1837, dated in September 2005.

The Veteran appealed.  In August 2009, and December 2010, the Board remanded the claim for additional development.  

A statement from a records management supervisor for a state department of corrections, dated in March 2012, shows the official stated the following: a copy of the Veteran's warrant could not be provided, as the retention period of the document has passed.  The Veteran had escaped from community custody supervision and a warrant had been issued on November [REDACTED], 2001.  That warrant was canceled on September [REDACTED], 2004, after it was determined that the Veteran had completed one year of supervision.  The cause that he was being supervised on was closed on November [REDACTED], 2004.

A veteran eligible for compensation may not be paid such benefit for any period during which he is a fugitive felon.  The term "fugitive felon" means a person who is a fugitive by reason of (A) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit a criminal offense, which is a felony under the laws of the place from which the person flees, or (B) violating a condition of probation or parole imposed for commission of a felony under a federal or state law.  38 U.S.C. § 5313B (2012); 38 C.F.R. § 3.665(n)(2) (2017).  

The statute barring beneficiaries from receiving VA benefits while they are "fugitive felons," does not require an adjudication of guilt or knowledge of the outstanding arrest warrant.  Mountford v. Shinseki, 24 Vet. App. 443 (2011).  

VA has separate regulations involving the reduction of benefits for Veterans incarcerated for a felony that are independent of the rules for Veterans who are fugitive felons.  E.g. 38 C.F.R. § 3.665 (2017).

Prior VA policy was to presume that a beneficiary was a fugitive felon if he or she was the subject of any felony arrest warrant.  See M21-1, X.16.1.c.  (prior to June 2014).  However, in June 2014, the Undersecretary for Benefits of the Veterans Benefits Administration (VBA) issued new fugitive felon policy and procedures.  VBA Letter 20-14-09 (June 23, 2014).  VBA Letter 20-14-09 indicates that VBA previously presumed that a beneficiary was a fugitive felon if he or she was the subject of any felony arrest warrant.  The letter stated that, effective immediately, VBA no longer presumes that any valid outstanding felony arrest warrant establishes a beneficiary's fugitive felon status under 38 U.S.C. § 5313B.  The letter further states that VBA will request information only for beneficiaries who have a felony arrest warrant with a National Crime Information Center (NCIC) offense code indicating flight or a probation or parole violation.  These codes are:

4901 - Escape 
4902 - Flight to avoid prosecution 
4999 - Flight-escape 
5011 - Parole violation 
5012 - Probation violation 
8101 - Juvenile offender abscond while on parole 
8102 - Juvenile offender abscond while on probation

VBA will discontinue benefits based on fugitive felon status only if: a judge issued a felony arrest warrant with a NCIC offense code indicating flight or a probation or parole violation; VA provided the beneficiary notice regarding the reason for the warrant and an opportunity to present evidence, such as an acknowledgment of the validity of the warrant or failure to respond to the due process notification, or that he or she did not flee from justice or did not violate any condition of probation or parole; and VA determines, based upon the warrant and evidence submitted by the beneficiary (if any), that the beneficiary was fleeing from justice or violated a condition of probation or parole.  Benefits will be terminated for Veterans while they are fugitive felons and dependents of Veterans while the Veteran is a fugitive felon.  Id.

The Board finds that the RO's finding that the Veteran was a fugitive felon between November [REDACTED], 2001 and September [REDACTED], 2004, is not warranted.  As an initial matter, the Veteran's warrant appears to be unobtainable.  The evidence shows that between July and October of 2001, the Veteran was incarcerated for a felony, i.e., attempting to elude police.  Following his release from custody, on November [REDACTED], 2001, a warrant was issued for the Veteran for "flight escape."  In March 2004, VA's Fugitive Felon Program recommended that his VA benefits be terminated.  M21-1, X.16.3.f.  However, there is nothing in the reports from VA's Fugitive Felony Program, or anywhere else, which clearly shows that the warrant was issued for a violation of a condition of probation or parole imposed for commission of a felony under a federal or state law.  38 C.F.R. § 3.655(n)(2) (emphasis added); see also Mountford, 24 Vet. App. at 477 ("section 5313B(b)(1)(B) provides that a person is a fugitive felon by reason of violating a condition of probation or parole imposed for commission of a felony under Federal or State law") (emphasis added).  In this regard, there is no evidence that the Veteran was assigned a NCIC offense code indicating flight or a probation or parole violation .  VBA Letter 20-14-09.  In addition, the June 2004 report of contact (VA Form 119) shows that the RO had contacted the state department of corrections, and an adult probation and parole office, and that it was told that there was an open warrant on the Veteran which was not issued by the courts, rather, it was an administrative warrant for absconding supervision.  Thus, the requirement that a judge issue the felony arrest warrant also does not appear to have been met.  Id.  The evidence is therefore insufficient to show that the Veteran was a "fugitive felon."  38 C.F.R. § 3.655(n)(2).  The reduction of the Veteran's disability compensation benefits payments due to a fugitive felon status from November [REDACTED], 2001 to September [REDACTED], 2004, was not proper. 

Given the foregoing, the overpayment of $73,619.92 created is not a valid debt.  Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991); VAOGCPREC 6-98, 63 Fed. Reg. 31,264 (1998).  The issue of whether a waiver of the debt is warranted is therefore moot.  Any payments withheld thus far towards recoupment of the debt must be restored to the Veteran.

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  However, the VCAA does not apply to cases involving recovery of overpayment based on indebtedness or the validity or waiver of the underlying debt, which are not claims for benefits.  Schaper, 1 Vet. App. at 434, 436-37; Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007); Lueras v. Prinicipi, 18 Vet. App. 435, 438 (2004); Barger v. Principi, 15 Vet. App. 132 (2002).  The Board also notes that its finding of the impropriety of the underlying debt is fully favorable to the Veteran, thereby rendering any discussion of VA's compliance with its notice and assistance duties unnecessary.

In December 2010, the Board remanded this claim.  The Board directed that state court records be obtained documenting either the Veteran's conviction of a felony or a copy of the warrant for violation of a condition of probation or of parole imposed for a conviction of a felony and, if so, whether the violation of probation or parole is itself a felony.   The RO developed this issue, as noted in the March 2012 letter from the state department of corrections, supra.  The Board further directed that an audit be prepared of the indebtedness, "clearly setting forth the period of the overpayment and the calculations to determine the amount of the indebtedness. The total amount of the overpayment should be indicated."  In March 2012, this was done.  Finally, the Board directed that the Veteran be asked to complete a current financial report, VA Form 5655.  In January 2012, a VA Form 5655 was received from the Veteran.  Finally, the Board directed that the Veteran's offer of compromise, that is, limited the recoupment to the amount already withheld by VA and waive the remainder of the indebtedness, be referred to a Committee on Waivers and Compromises.  In June 2017, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).


ORDER

The overpayment of $73,619.92 resulting from suspension of VA compensation payment benefits based on fugitive felon status from November [REDACTED], 2001 and September [REDACTED], 2004, was created in error and not valid; restoration of payment of these benefits, including any that have been recouped thus far, is granted.





____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


